Citation Nr: 1445986	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  04-38 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for surgical scar, left knee.  

2.  Entitlement to an initial rating in excess of 30 percent for degenerative joint disease (DJD) of the left knee, status post medial meniscectomy.  

3.  Entitlement to an initial rating in excess of 10 percent prior to January 4, 2005, and 50 percent thereafter for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2003 and May 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.  During the course of the appeal, the claim was permanently transferred to the RO in Baltimore, Maryland, and that RO now has jurisdiction over the claims on appeal.  

In an August 2005 Decision Review Officer (DRO) decision, the RO increased the disability ratings for the Veteran's service-connected PTSD and DJD of the left knee, status post medial meniscectomy, to 50 percent disabling, effective January 4, 2005, and to 30 percent disabling, effective June 2, 2003, respectively.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. The Board has also reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents.


FINDING OF FACT

In March 2013, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal regarding entitlement to increased ratings for his service-connected scar of the left knee, DJD of the left knee, and PTSD; therefore, there are no questions of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to an initial rating in excess of 10 percent for surgical scar, left knee; an initial rating in excess of 30 percent for DJD of the left knee, status post medial meniscectomy; and an initial rating in excess of 10 percent prior to January 4, 2005, and 50 percent thereafter for PTSD have been met.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issues on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

The issues of entitlement to an initial rating in excess of 10 percent for surgical scar, left knee; an initial rating in excess of 30 percent for DJD of the left knee, status post medial meniscectomy; and an initial rating in excess of 10 percent prior to January 4, 2005, and 50 percent thereafter for PTSD were developed for appellate consideration.  In correspondence dated March 2013, and received by the RO in March 2013, the Veteran indicated that he wished to withdraw his appeal as to the stated issues.  The Veteran's representative reiterated this request in a Motion to Withdraw Appeal dated October 2014.  Due to the withdrawal of these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the stated issues and they are dismissed.  



ORDER

The appeal as to entitlement to an initial rating in excess of 10 percent for surgical scar, left knee, is dismissed.  

The appeal as to entitlement to an initial rating in excess of 30 percent for DJD of the left knee, status post medial meniscectomy, is dismissed.  

The appeal as to entitlement to an initial rating in excess of 10 percent prior to January 4, 2005, and 50 percent thereafter for PTSD, is dismissed.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


